The Court.
—Mandamus to compel the respondent to levy a tax. Conceding that the denial by the respondent of petitioner’s allegation of demand and refusal to levy the tax was informal, yet no point seems to have been made thereon at the trial, and it would appear that the parties proceeded with the trial as if the denial was sufficient. The petition was verified, and there was a general denial as well as an attempt at a special denial. Under such circumstances, it has been held that we would treat the denial as the parties treated it—sufficient. The findings of fact and the conclusions are sufficient to sustain the judgment. We see no error.
Judgment affirmed.